                                      Case 2:19-cv-02578-MCE-DMC Document 11 Filed 08/16/21 Page 1 of 2


                                  1   Jesse J. Maddox, Bar No. 219091
                                      jmaddox@lcwlegal.com
                                  2   Megan E. Nevin, Bar No. 304122
                                      mnevin@lcwlegal.com
                                  3   LIEBERT CASSIDY WHITMORE
                                      A Professional Law Corporation
                                  4   5250 North Palm Ave, Suite 310
                                      Fresno, California 93704
                                  5   Telephone:     559.256.7800
                                      Facsimile:     559.449.4535
                                  6
                                      Attorneys for Defendants CITY OF CHICO and BRENDAN
                                  7   OTTOBONI
                                  8
                                  9                                   UNITED STATES DISTRICT COURT

                                 10                         EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO

                                 11   MATTHEW A. THOMPSON,                                Case No.: 2:19-cv-02578-MCE-DMC
                                 12                            Plaintiff,                 Complaint Filed: December 19, 2019
5250 North Palm Ave, Suite 310
A Professional Law Corporation
   Liebert Cassidy Whitmore


   Fresno, California 93704




                                 13            v.                                         ORDER GRANTING DEFENDANTS’ CITY OF
                                                                                          CHICO AND BRENDAN OTTOBONI’S EX
                                 14   CITY OF CHICO, BRENDAN                              PARTE APPLICATION TO EXCEED PAGE
                                      OTTOBONI, and DOES 1 through 10,                    LIMIT FOR MOTION FOR SUMMARY
                                 15   inclusive,                                          JUDGMENT OR IN THE ALTERNATIVE,
                                                                                          PARTIAL SUMMARY JUDGMENT
                                 16                            Defendants.
                                 17
                                 18
                                               Having considered he City of Chico’s (“City”) and Brandon Ottoboni’s (collectively,
                                 19
                                      “Defendants”) Ex Parte Application to Exceed Page Limit for Motion for its Summary Judgment
                                 20
                                      or in the alternative, Partial Summary Judgment pursuant to Pursuant to Federal Rules of Civil
                                 21
                                      Procedure, Rule 47, and good cause appearing, Defendants’ Ex Parte Application to exceed the 20
                                 22
                                      page limitation in its Motion for Summary Judgment or in the alternative, Partial Summary
                                 23
                                      Judgment is hereby GRANTED.
                                 24
                                                Defendants may file a Memorandum of Points of Authorities no longer than 30 pages in
                                 25
                                      support of their Motion for Summary Judgment or in the alternative, Partial Summary Judgment.
                                 26
                                               ////
                                 27
                                               ////
                                 28                                                         1
                                          Order Granting Defendants’ Ex Parte Application to Exceed Page Limit for Motion for Summary Judgment or
                                 30
                                                                        in the Alternative, Partial Summary Judgment
                                      9691370.3 CH047-022
                                 31
                                      Case 2:19-cv-02578-MCE-DMC Document 11 Filed 08/16/21 Page 2 of 2


                                  1             Plaintiff’s Opposition, if any, is also extended to 30 pages and Defendants’ Reply shall not
                                  2   exceed 15 pages in length.
                                  3            IT IS SO ORDERED.
                                  4
                                      Dated: August 13, 2021
                                  5
                                  6
                                  7
                                  8
                                  9
                                 10
                                 11
                                 12
5250 North Palm Ave, Suite 310
A Professional Law Corporation
   Liebert Cassidy Whitmore


   Fresno, California 93704




                                 13
                                 14
                                 15
                                 16

                                 17
                                 18

                                 19
                                 20
                                 21
                                 22
                                 23
                                 24
                                 25
                                 26
                                 27
                                 28                                                         2
                                          Order Granting Defendants’ Ex Parte Application to Exceed Page Limit for Motion for Summary Judgment or
                                 30
                                                                        in the Alternative, Partial Summary Judgment
                                      9691370.3 CH047-022
                                 31
